UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7232



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

SANTINO LARON SYKES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CR-94-50, CA-96-448)


Submitted:   November 26, 1996         Decided:     December 17, 1996


Before ERVIN, WILKINS, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Santino Laron Sykes, Appellant Pro Se. Janet S. Reincke, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Sykes, Nos. CR-94-
50; CA-96-448 (E.D. Va. July 24, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2